Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 21 November 2019.	
2.	Claims 1-22 are currently pending rejected. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 21 November 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

         Priority

4.	Priority claimed from its provisional application no. 62/514592, filed on 2 June 2017.

        Drawings

5.	The drawings filed on 21 November 2019 are accepted by the examiner. 


Claim Rejections - 35 USC § 103
	
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 are rejected under 35 U.S.C §103(a) as being unpatentable over Choi et al. (US Publication No. 20170054842), hereinafter Choi and in view of Lewis et al. (US Publication No. 20180083961), hereinafter Lewis.  

claim 1: 
an authorization controller for acquiring an access authorization from the user, the access authorization indicating that the authorization controller is authorized to access the remote media content owned by the user (Choi, ¶9, 48) 
Choi does not explicitly suggest, wherein the authorization controller is configured to acquire the access authorization in the form of an access token from an authorization server linked to a remote service handling the remote media content owned by the user; however in a same field of endeavor Lewis (Lewis, claim ¶5).
a detector for detecting whether the user is located at or in the vehicle or the aircraft and for generating a detection result (Choi, ¶11).
and a media content retriever for retrieving the remote media content owned by the user using the access authorization when the detection result indicates that the user is located at or in the vehicle or the aircraft and for not retrieving the remote media content owned by the user, when the detection result indicates that the user is not located at or in the vehicle or aircraft (Choi, ¶183-184, 155), only device will be accessed by the controller which are inside of proximity.
Choi does not explicitly suggest, wherein the media content retriever is configured to check whether the detection result indicates that the user is located at or in the vehicle or aircraft, and to only send a get resource request together with the access token as the access authorization to the remote service, when the detection result indicates that the user is located at or in the vehicle or aircraft; however in a same field of endeavor Lewis (Lewis, claim ¶5).
and wherein the apparatus for retrieving is configured to not store any user login credentials authorizing the user at the remote service handling the remote media content owned by the user (Choi, ¶187), in order access passenger device controller needs permission, in other words controller does not store credentials.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining user in proximity and user device connection with the controller of Choi with the receiving authorization from the server disclosed in Lewis in order to enhance the data security.

 
In regard to claim 2:
wherein the detector is configured to detect a wireless connection to a user device, the user device being a mobile device owned by the user, and wherein the detector is configured to generate the detection result based on whether the wireless connection exists or not (Choi, ¶11).

In regard to claim 3:
wherein the detector is configured to take a photograph of a potential user, to access a data base based on the photograph and to generate the detection result indicating that the potential user is located at or in the car or aircraft or not, depending on whether a match in the database was found or not (Choi, ¶138, 211). 

In regard to claim 4: 
wherein the detector is configured to record sound emitted by a potential user, to access a database based on the recorded sound and to generate the detection result indicating that the potential user is located at or in the car or aircraft or not, depending on whether a match in the database was found or not (Choi, ¶65-66).

In regard to claim 5:
wherein the detector is configured to detect a disconnection event in which a disconnection of the mobile device from the apparatus occurs, and wherein the detector is configured to only generate the detection result indicating that the user is not located in or at the vehicle or aircraft within a predetermined time duration since the disconnection event has passed and the user is still disconnected (Choi, ¶150, 216). 
In regard to claim 6:
wherein the predetermined time duration is in a range between one second and twenty minutes (Choi, ¶166). 

In regard to claim 7:
wherein the media content retriever is configured to receive a media stream from the remote service being a remote streaming service, and wherein the media content receiver is configured to stop a currently existing media stream in response to a reception of the detection result indicating that the user is not located at or in the vehicle or aircraft (Choi, claim 6)

In regard to claim 8:
wherein the authorization controller is configured to operate in accordance with a protocol as defined by an OAuth standard (Choi, ¶231).

In regard to claim 9:
wherein the authorization controller is configured to detect a pairing of a mobile device to the apparatus for retrieving or to a wireless network of the vehicle or aircraft, and wherein the detector is configured to detect that the user is not located at or in the vehicle or aircraft anymore based on a disconnection event of the mobile device (Choi, ¶55).

In regard to claim 10:
wherein the authorization controller is configured to provide a group of supported remote services to the user, and to receive a user selection indicating a selected remote service from the group of supported services, the selected service being the remote service (Choi, ¶127).

In regard to claim 11:
wherein the authorization controller is configured to provide a group of authorization options to a user device, the group comprising at least two of the following members (Choi, ¶125).
temporary authorization, permanent authorization, expiration of a temporary authorization in a limited time span to be input from the user, and expiration of a temporary authorization in case of leaving the vehicle or the aircraft, and to receive a user selection indicating a user specified authorization option, and to activate the detector or the media content retriever when the user has selected the expiration of the temporary authentication in case of leaving the vehicle or the aircraft, wherein, in case of any other selection from the group, the media content retriever is configured to retrieve the remote media content irrespective of any detection result from the detector (Choi, ¶153). 

In regard to claim 12:
wherein the media content retriever is configured to browse, search or play back media content associated with an account of the user at an online media service handling the remote media content only when the access authorization is valid and when the detection result indicates that the user is located at or in the vehicle or aircraft (Choi, ¶149-150). 

In regard to claim 13:
wherein the authorization controller is configured to receive the GET resource request from a user device, the user device being a mobile device or a device connected to the vehicle or aircraft and comprising an interface for receiving a user input; to send an authorization request to the user device; to forward a GET authorization request from the user device to the authorization server associated with a service for handling the remote media content; and to forward an authorization graphical user interface from the authorization server to the user device (Choi, ¶136, 189).
 
In regard to claim 14:
Choi does not explicitly suggest, wherein the authorization controller is configured to forward user credentials from the user device to the authorization server; to forward an authorization code from the authorization server to the user device; to receive the authorization code from the user device; to request the access token as the access authorization from the authorization server; and to receive the access token from the authorization server; however in a same field of endeavor Lewis (Lewis, claim ¶5).
Same motivation for combining the respective features of Choi and Lewis applies herein, as discussed in the rejection of claim 1.

In regard to claim 15:
Choi does not explicitly suggest, wherein the media content retriever is configured to receive the media content in response to sending the access token to the authorization server, and to present the received media content at or in the vehicle or aircraft to the user by rendering the media content using a display or one or more speakers or by transmitting the media content to the user device for rendering by the user device; however in a same field of endeavor Lewis (Lewis, Abstract).
Same motivation for combining the respective features of Choi and Lewis applies herein, as discussed in the rejection of claim 1.

In regard to claim 16:
wherein the vehicle is a car, wherein the apparatus is a car head unit, wherein the user has a user device being a mobile device, and wherein the detector detects whether the user is in the car or not (Choi, ¶183).

In regard to claim 17: 
acquiring an access authorization from the user the access authorization indicating that there is an authorization to access the remote media content owned by the user  (Choi, ¶9, 48)
Choi does not explicitly suggest, wherein the acquiring comprises acquiring the access authorization in the form of an access token from an authorization server linked to a remote service handling the remote media content owned by the user; however in a same field of endeavor Lewis (Lewis, claim ¶5). 
detecting whether the user is located at or in the vehicle or the aircraft and generating a detection result (Choi, ¶11).
 and retrieving the remote media content owned by the user using the access authorization when the detection result indicates that the user is located at or in the vehicle or the aircraft and for not retrieving the remote media content owned by the user (Choi, ¶183-184, 155), only device will be accessed by the controller which are inside of proximity.
Choi does not explicitly suggest, when the detection result indicates that the user is not located at or in the vehicle or aircraft, wherein the retrieving comprises: checking, whether the detection result indicates that the user is located at or in the vehicle or aircraft, and only sending a get resource request together with the access token as the access authorization to the remote service however in a same field of endeavor Lewis (Lewis, claim ¶5).
when the detection result indicates that the user is located at or in the vehicle or aircraft, and wherein the method of retrieving does not store any user login credentials authorizing the user at the remote service handling the remote media content owned by the user (Choi, ¶187), in order access passenger device controller needs permission, in other words controller does not store credentials.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of determining user in proximity and user device connection with the controller of Choi with the receiving authorization from the server disclosed in Lewis in order to enhance the data security.

In regard to claim 19:
a media presentation device; the apparatus for retrieving a remote media content in accordance with claim 1, wherein the apparatus for retrieving is configured to forward the remote media content to the media presentation device when a detection result indicates that the user is located at or in the vehicle or aircraft, and to not forward the remote media content to the media presentation device or to control the media presentation device to not present the media content when a detection result indicates that the user is not located at or in the vehicle or aircraft (Choi, ¶143).

In regard to claim 19: 
wherein the vehicle is a car, a cab, a bus or a train or a water vehicle such as a boat, a ferry or a cruiser, or wherein the aircraft is a plane, a helicopter, a glider, an aerostat or air ship (Choi, ¶118-120).

In regard to claim 20:
performing a media presentation; retrieving a remote media content in accordance with the method of claim 17, wherein the method of retrieving comprises forwarding the remote media content to the media presentation device, when a detection result indicates that the user is located at or in the vehicle or aircraft, and not forwarding the remote media content to the media presentation step or to control the media presentation step to not present the media content, when a detection result indicates that the user is not located at or in the vehicle or aircraft (Choi, ¶143-145).

In regard to claim 21:
acquiring an access authorization from the user, the access authorization indicating that there is an authorization to access the remote media content owned by the user (Choi, ¶9, 48).
Choi does not explicitly suggest, wherein the acquiring comprises acquiring the access authorization in the form of an access token from an authorization server linked to a remote service handling the remote media content owned by the user; however in a same field of endeavor Lewis (Lewis, claim ¶5).
detecting whether the user is located at or in the vehicle or the aircraft and generating a detection result (Choi, ¶11).
and retrieving the remote media content owned by the user using the access authorization when the detection result indicates that the user is located at or in the vehicle or the aircraft and for not retrieving the remote media content owned by the user, when the detection result indicates that the user is not located at or in the vehicle or aircraft (Choi, ¶183-184, 155), only device will be accessed by the controller which are inside of proximity.
Choi does not explicitly suggest, wherein the retrieving comprises: checking, whether the detection result indicates that the user is located at or in the vehicle or aircraft, and only sending a get resource request together with the access token as the access authorization to the remote service ; however in a same field of endeavor Lewis (Lewis, claim ¶5). 
when the detection result indicates that the user is located at or in the vehicle or aircraft, and wherein the method of retrieving does not store any user login credentials authorizing the user at the remote service handling the remote media content owned by the user; when said computer program is run by a computer (Choi, ¶187), in order access passenger device controller needs permission, in other words controller does not store credentials.

In regard to claim 22: 
Choi does not explicitly suggest, wherein the method of retrieving comprises forwarding the remote media content to the media presentation device, when a detection result indicates that the user is located at or in the vehicle or aircraft, and not forwarding the remote media content to the media presentation step or to control the media presentation step to not present the media content, when a detection result indicates that the user is not located at or in the vehicle or aircraft; when said computer program is run by a computer; however in a same field of endeavor Lewis (Lewis, Abstract).
Same motivation for combining the respective features of Choi and Lewis applies herein, as discussed in the rejection of claim 1

Conclusion	; 

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890